NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



SOUTH TAMPA PAINTBALL, LLC, and    )
CASEY HENRY,                       )
                                   )
           Petitioners,            )
                                   )
v.                                 )                    Case No. 2D18-2979
                                   )
AMY ABDNOUR and AIM                )
INDUSTRIES, LLC,                   )
                                   )
           Respondents.            )
___________________________________)

Opinion filed January 16, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Claudia R.
Isom, Judge.

K. Mitch Espat of Powell & Espat, Tampa,
for Petitioners.

J. Scott Taylor, Tampa, for Respondents.



PER CURIAM.


               Denied.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.